Citation Nr: 0307344	
Decision Date: 04/16/03    Archive Date: 04/24/03

DOCKET NO.  99-02 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, to include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Daughter and Friend



ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The veteran had active service in the Marine Corps from 
October 1963 to October 1967, including duty in Vietnam.  The 
veteran died in August 1990; the appellant is the veteran's 
widow.  This matter originally came before the Board of 
Veterans' Appeals (Board) on appeal from a December 1997 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in New York, New York that denied the 
reopening of the appellant's claim for service connection for 
the cause of the veteran's death.  

In June 2000, a hearing was held in Washington, D.C. before 
the undersigned, who is a member of the Board rendering the 
final determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102(b).  A transcript of the hearing is of 
record.  In a decision issued in December 2000, the Board 
reopened the claim and remanded the case to the RO for 
additional development.  The RO has now returned the case to 
the Board for appellate review.


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the appellant in 
obtaining the information and evidence necessary to 
substantiate her claim.

2.  The veteran died in August 1990, at age 45, and the death 
certificate listed the immediate cause of death as 
hepatorenal syndrome due to or as a consequence of alcohol 
abuse and intravenous drug abuse; the other significant 
condition listed as contributing to the cause of death but 
not resulting in the underlying cause was human 
immunodeficiency virus (HIV) secondary to intravenous drug 
abuse.

3.  At the time of his death, the veteran was not service 
connected for any disability.

4.  The veteran served in Vietnam and is presumed to have 
been exposed to Agent Orange.

5.  Hepatorenal syndrome is not recognized by VA as 
associated with exposure to herbicides.

6.  The veteran's cause of death is not causally or 
etiologically related to any incident of service, including 
exposure to Agent Orange.

7.  The veteran's death is not shown to have been caused, 
hastened, or substantially or materially contributed to by 
exposure to Agent Orange, or any other herbicide agent, 
during service.

8.  The appellant has not submitted competent evidence to 
establish a nexus between any in-service Agent Orange 
exposure and the onset of the disorders that caused the 
veteran's death.

CONCLUSION OF LAW

The veteran's fatal hepatorenal syndrome was not incurred as 
a result of any incident of service, including exposure to 
herbicides.  38 U.S.C.A. §§ 1310, 1116, 5102, 5103, 5103A, 
and 5107 (West 2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)); 38 C.F.R. §§ 3.307, 3.309, 3.312 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  After a thorough review of the evidence of 
record, the Board finds that the veteran's death was not 
caused by any incident of his service, including exposure to 
herbicides.

I.  Cause of death claim.

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to death.  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.

With respect to the claim for service connection for the 
cause of the veteran's death as a residual of exposure to 
Agent Orange, the Board notes that a veteran who, during 
active service, served in the Republic of Vietnam during the 
Vietnam era, and has a disease listed at 38 C.F.R. 
§ 3.309(e), shall be presumed to have been exposed during 
such service to a herbicide agent, unless there is 
affirmative evidence to establish that he was not exposed to 
any such agent during service.  This presumption was changed 
in December 2001 in the claimant's favor.  Pursuant to the 
"new" 38 U.S.C.A. § 1116(f), as added by 38 U.S.C.A. § 201(c) 
of the "Veterans Education and Benefits Expansion Act of 
2001," Pub. L. No. 107-103, 115 Stat. 987-988 (Dec. 27, 
2001), there is now a presumption that a veteran who served 
in Vietnam was exposed to herbicides in the absence of 
affirmative evidence to the contrary.  As the case does not 
turn on whether the veteran was exposed to Agent Orange, but 
rather the result of such exposure, such exposure is presumed 
but does not affect the outcome as explained below.

Regulations provide a list of diseases that are considered to 
be associated with herbicide exposure for purposes of 
presumptive service connection.  The following diseases shall 
be service connected if the veteran was exposed to an 
herbicide agent during active service, if the requirements of 
38 C.F.R. § 3.307(a)(6) are met, even though there is no 
record of such disease during service, and provided further 
that the requirements of 38 C.F.R. § 3.307(d) are satisfied: 
chloracne or other acneform disease consistent with 
chloracne, Type 2 diabetes, Hodgkin's disease, non-Hodgkin's 
lymphoma, porphyria cutanea tarda, soft-tissue sarcoma, 
multiple myeloma, and certain respiratory cancers.  Where 
chloracne or other acneform disease consistent with chloracne 
or porphyria cutanea tarda becomes manifest to a compensable 
degree within one year of the last date on which the veteran 
was exposed to an herbicide agent during active service; and 
where respiratory cancer, Hodgkin's disease, non-Hodgkin's 
lymphoma, soft-tissue sarcoma, or multiple myeloma becomes 
manifest to a compensable degree any time after service, 
service incurrence will be presumed.  In addition, service 
connection is warranted for acute and subacute peripheral 
neuropathy that manifests itself to a degree of 10 percent at 
or within a year after the date of the last exposure to an 
herbicide agent and prostate cancer that manifests itself to 
a degree of 10 percent at any time after exposure.  38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).

If the rebuttable presumptions of 38 C.F.R. § 3.307(d) are 
also not satisfied, then the veteran's claim shall fail.  The 
Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341 (1994).

The appellant contends that the veteran died of a condition 
that was either directly related to service, in that it was 
diagnosed and treated in 1967, or, in the alternative, that 
the veteran died of a condition that was caused by his 
exposure to Agent Orange in Vietnam.

The veteran died in August 1990, at the age of 45.  The 
immediate cause of death was listed on the death certificate 
as hepatorenal syndrome due to or as a consequence of 
hepatorenal syndrome secondary to alcohol abuse and 
intravenous drug abuse.  The other significant condition 
listed as contributing to the cause of death but not 
resulting in the underlying cause was human immunodeficiency 
virus secondary to intravenous drug abuse.  An autopsy was 
not performed.  At the time of the veteran's death, service 
connection was not in effect for any medical condition.

Review of the veteran's service medical records reveals that 
he was treated on one occasion, in May 1967, for an upset 
stomach.  The veteran underwent a separation examination in 
October 1967; the clinical findings pertaining to the abdomen 
and viscera were normal.

Review of the post-service medical evidence of record reveals 
that the veteran was treated at a VA facility in March 1978 
for complaints of epigastric burning and difficulty 
swallowing.  Heavy alcohol use was noted to have occurred 
prior to these symptoms.  His medical history included an 
ulcer in 1975.  He was noted to work in dry cleaning.  After 
a cardiology consultation, the clinical assessment was 
gastritis and esophagitis.  In February 1979, the veteran 
complained of vomiting bright red blood.  He said that he had 
been seen eight months previously for an ulcer that was 
treated with Maalox.  The admission diagnoses included GI 
bleeding secondary to alcoholic gastritis, gastric ulcer, 
esophageal tear and esophageal varices, although the last two 
were doubtful.  In March 1979, the veteran was noted to have 
increased liver function tests and to be a heavy alcoholic 
who had recently been discharged for an upper GI bleed, but 
with no symptoms to offer now.  A liver scan was normal.  The 
gastrointestinal consultation resulted in an assessment of 
gastric ulcer, alcoholic.  The discharge summary listed 
diagnoses of alcoholism; GI bleeding- alleged; and history of 
gastric ulcer.  

In June 1979, when the veteran was treated for a jaw problem.  
In February 1981, the veteran was involved in a motor vehicle 
accident and suffered a head injury.  In June 1984, the 
veteran sought treatment for bilateral flank pain.  He denied 
nausea and vomiting, but reported hematuria.  He said that he 
had been treated for similar symptoms before.  The diagnosis 
was prostatitis.  In April 1986, the veteran again sought 
treatment for blood in his urine; he said that the previous 
episode had been 3-4 years ago.  The diagnosis was 
prostatitis.  That same month, he was admitted to a VA 
hospital for substance abuse treatment; he reported a 15-16 
year history of alcohol dependence, as well as 10-15 years of 
cocaine abuse and 3-4 years of crack cocaine abuse.  He said 
that his first hospital admission was in 1967 due to melena 
and that an ulcer was found on an upper GI series.  He 
reported a second admission in 1977 for hematuria.  The 
doctor who conducted the initial history and physical 
examination stated that the veteran's old charts needed to be 
reviewed.  The admission nursing assessment indicates that 
the veteran reported two previous VA hospital admissions 
(1978 and 1981).  Each one was related to his alcohol abuse 
and included complaints of GI pain and hematuria.  The only 
medical condition treated during this hospitalization was 
prostatitis.  In December 1988, the veteran was treated for a 
right knee injury.  

In February 1989, the veteran was admitted to a VA hospital 
for treatment of fever, chills and a productive cough.  He 
reported that he had undergone an appendectomy in 1980 at 
Jacoby Hospital and that he had been shot in the leg in 
service.  He denied any gastrointestinal disturbances.  He 
denied any history of renal disease.  During the hospital 
stay, elevated liver function tests were recorded and 
attributed to alcoholic hepatitis.  No renal problem was 
noted.  

An April 1989 note indicates that the veteran was an 
intravenous drug abuser, that he was HIV positive, that he 
did not have diarrhea, that he had hypertension and that he 
had recently been hospitalized for treatment of pneumococcal 
pneumonia.  The physician noted that the veteran's previous 
medical history included peptic ulcer disease (PUD) 5-6 years 
previous from alcohol.  In May 1989, the veteran was noted to 
complain of right upper quadrant pain and yellow eyes of two 
weeks duration, along with two days of dark urine.  He was 
noted to have been binging on alcohol since his hospital 
discharge.  The clinical assessment was probable alcoholic 
hepatitis and mild prostatitis.  In June 1989, he was 
admitted to a VA hospital for treatment of that condition.  
During that hospital stay, it was discovered that he was 
positive for Hepatitis B.  No renal problems were noted.  No 
ulcer condition was noted or treated.  A July 18, 1989 
outpatient note indicates that the veteran had no abdominal 
pain, vomiting or diarrhea.  

In February 1990, the veteran sought treatment for complaints 
of spitting up blood; he said that he was coughing and 
vomiting before spitting up the blood.  He said that he had 
been bleeding from his gums for two days.  The veteran was 
diagnosed with tonsillitis.  In May 1990, the veteran sought 
emergency treatment after he was mugged and beaten; on 
examination, there was right flank tenderness and 
microhematuria.  In June 1990, the veteran was again admitted 
to a VA hospital for treatment of an upper GI bleed.  He 
denied any previous esophagastroduodenoscopy or upper GI 
series.  The veteran underwent an esophagastroduodenoscopy on 
June 26, 1990.  The total stomach was examined and no 
discrete ulcer was noted.  There were blood clots and coffee 
grounds in the stomach.

The veteran was readmitted on July 12, 1990.  He underwent an 
emergency endoscopy the next day because of his continued 
bleeding from an upper source.  The midesophagous revealed a 
small erosion and three small non-bleeding lesions.  The 
examination of the distal esophagus and stomach was limited 
by a large amount of fresh blood.  Several small lesions 
oozing fresh blood were observed.  The pylorus, antrum and 
duodenum were without mucosal abnormality.  The assessment 
was probable herpetic lesions of the esophagus; midesophageal 
erosion secondary to nasogastric tube placement; and gastric 
lesions that did not appear to be varices.  Lesions of 
Kaposi's sarcoma could not be ruled out.  

Surgical intervention was advised and a subtotal gastrectomy 
and splenectomy were performed.  The operative note indicates 
that the liver was cirrhotic in appearance.  The gastric 
mucosa contained a moderate number of small punctuate 
lesions.  No gross or bleeding sites were seen in the 
stomach.  The associated pathology report revealed that no 
ulcer, tumor or other pathology was recognized on gross 
examination.  Microscopic examination of the stomach revealed 
mild chronic inflammation in the mucosa and submucosa and 
focal mucosal and submucosal hemorrhage with necrosis.  A 
liver biopsy revealed moderate steatosis and chronic portal 
and lobular hepatitis with portal tract fibrosis.  The 
findings were suggestive of non-A, non-B hepatitis.  

A note dated July 27, 1990 indicated that the veteran had no 
known history of renal disease.  A note dated July 30, 1990 
indicates worsening renal failure that was most likely 
secondary to liver disease.  The next day, the abdomen was 
noted to be grossly distended with ascites.  The attending 
physician noted that the veteran had advanced liver disease 
with recent development of renal failure.  Over the next 
three days, the veteran's renal function continued to 
decline.  Testing of his urine was very suggestive of 
hepatorenal syndrome in a cirrhotic patient.  Thereafter, the 
veteran went into cardiac arrest and died.

In November 1994, the appellant was found to be eligible for 
participation in the Agent Orange Payment Program as a 
survivor of the deceased veteran.  In a July 1997 written 
statement and in her December 1998 VA Form 9, the appellant 
contended that the veteran's death certificate had been 
revised to show that Agent Orange was the cause of his death 
and that the revised death certificate was the basis for the 
grant of Agent Orange Payment Program benefits.  However, 
there is no evidence of record to show that any revision of 
the veteran's death certificate was ever made.

The appellant testified at her June 2000 Board hearing 
conducted in Washington, D.C. that the veteran was treated 
post-service only at a VA facility.  She further testified 
that a judge had found that the veteran had died from Agent 
Orange.  See CO Hearing Transcript p. 4.  A friend of the 
appellant stated that the veteran was repeatedly admitted to 
a VA medical facility for an assortment of ailments, but the 
one constant was that he had a problem with his stomach and 
this stomach problem affected other organs in his body.  He 
declared that there was a chronological connection between 
Agent Orange and the veteran's illness and death.  See CO 
Hearing Transcript p. 7.

The evidence of record also contains a September 2000 written 
statement from a private internist.  The doctor stated that 
the veteran's medical problems predated his HIV infection.  
The doctor further stated that the terminal event, 
hepatorenal syndrome complicated by herpetic esophagitis, is 
common with HIV/AIDS but maintained that the HIV/AIDS was 
superimposed on an earlier illness.  The doctor also stated 
that peptic ulcer disease and renal disease manifested by 
hematuria have been implicated as a complication of exposure 
to Agent Orange.  However, he did not cite any authority for 
these assertions.  The doctor said that the veteran's 
admission in 1967 for melena was the first indication that 
the veteran was sick.

The RO requested clarification of the internist's statement 
and the doctor replied in March 2001.  The doctor stated that 
he relied on the May 1967 in-service finding of upset stomach 
and a medical admission note (for which he did not give a 
date) that included a past medical history of an admission to 
a VA hospital in 1967 for melena with an ulcer found on an 
upper GI series.  The doctor further cited a February 1979 
diagnosis of upper GI bleed and stated that upper GI bleeding 
is a sign of bleeding ulcer disease.  The doctor stated that 
in the progression of HIV/AIDS, bleeding ulcer disease is a 
late complication and that the veteran's abdominal problems 
predated his HIV infection.

The doctor further stated that Agent Orange can cause renal 
disease and that the veteran did display signs of possible 
renal involvement from 1977 onward.  He said that the 
veteran's last illness ended with hepatorenal syndrome and 
that how much of that was a sequela of his alcohol liver 
disease and how much was the sequela of an undiagnosed renal 
disease from Agent Orange was not clear.  The doctor opined 
that Agent Orange can explain the veteran's abdominal disease 
and his possible renal problems and that the veteran's HIV 
disease could not explain his abdominal problems in 1967.  
The doctor stated that it was "reasonable to conclude" that 
the veteran's long-term medical problems began with his 
exposure to Agent Orange. 

The appellant's claim for service connection for the cause of 
the veteran's death, claimed as due to Agent Orange exposure, 
must be denied on two grounds.  First, the evidence of record 
indicates that the veteran did not suffer from any Agent 
Orange presumptive condition but hepatorenal syndrome 
secondary to alcohol and intravenous drug abuse.  Hepatorenal 
syndrome is not one of the presumptive diseases recognized as 
attributable to Agent Orange under the applicable 
regulations.  See 38 C.F.R. §§ 3.307, 3.309(e).  Furthermore, 
neither peptic ulcer disease nor hematuria is a presumptive 
disease recognized as attributable to Agent Orange.

The Board initially notes that the written statements of the 
appellant and the veteran's representative that the veteran's 
terminal disease process was causally connected to a 
presumptive disease are not probative as there is no evidence 
in the record that the appellant or her representative have 
any medical knowledge or expertise to render such an opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  Moreover, the terminal medical 
records reflect no definitive finding diagnostic of any 
presumptive disease listed in 38 C.F.R. § 3.309(e); the 
medical reports of record reflect a diagnosis of liver 
cirrhosis and no evidence of any bleeding ulcer at the time 
of the veteran's death.  Finally, the death certificate lists 
the immediate cause of death as hepatorenal syndrome due to 
or as a consequence of hepatorenal syndrome secondary to 
alcohol abuse and intravenous drug abuse- a finding that is 
consistent with the medical evidence of record.

Therefore, as a matter of law, the appellant cannot receive 
the benefit of a rebuttable presumption that the veteran's 
hepatorenal syndrome was caused by his exposure to Agent 
Orange.  To the extent the law is dispositive of an issue on 
appeal, the claim lacks legal merit.  See Sabonis v. Brown, 6 
Vet. App. 427, 430 (1994).

Second, the record on appeal does not show that the veteran's 
hepatorenal syndrome was incurred in service.  Review of the 
service medical records does not reveal any finding relating 
to liver problems or to renal problems.  Nor was any liver or 
kidney abnormality clinically shown.  The service medical 
records indicate that the veteran was treated for an upset 
stomach on one occasion in May 1967, but there is no 
indication that the episode was other than acute and 
transitory.  The first clinical evidence of the existence of 
the fatal hepatorenal syndrome occurred in 1990, many years 
after the veteran's separation from service.

The Board has specifically considered the written statements 
of the private internist.  The Board notes that, to the 
extent a physician's opinion states no more than that a 
medical condition 'could have' played a role in a veteran's 
development of disability or death, the statement is 
speculative.  See, e.g., Obert v. Brown, 5 Vet. App. 30, 33 
(1993)(stating that letter indicating a veteran may have been 
having symptoms of multiple sclerosis for many years, taken 
by itself, was speculative).  See also Perman v. Brown, 5 
Vet. App. 237, 241 (1993) (holding medical opinion in which 
doctor stated he could not provide 'yes' or 'no' response to 
question posed was "non-evidence"); Tirpak v. Derwinski, 2 
Vet. App. 609 (1993) (holding physician's statement that a 
veteran may or may not have died if a specific, medical 
procedure had been successful was not sufficient evidence to 
establish well-grounded claim).  Such statements are not 
sufficient to successfully support a claim for service 
connection.  Id. at 611.  

In this case, the internist relied on one in-service 
complaint of 'stomach upset' and one listing of previous 
medical history noting a diagnosis of ulcer in 1967 to state 
that the veteran's upper gastric bleeding during his terminal 
illness related back to 1967.  There is no evidence in the 
service medical records that the stomach upset of May 1967 
was other than acute and transitory.  The veteran did not 
seek further treatment and the separation examination did not 
reveal any stomach abnormality.  The note of previous medical 
history relied upon by the internist is found in an April 
1986 VA hospital admission note.  It is not clear what 
records the internist reviewed when rendering his opinion 
since he seemed to be unaware of the date of that admission 
note.  It is clear from that note that the information about 
the 1967 ulcer finding came from the veteran himself because 
the Axis III diagnosis was questionable prostatitis along 
with a statement that a review of the old charts was needed.  

Review of the VA medical records reveals that, in February 
1979, the veteran reported that he had had a positive UGI 
series, however, no one was ever able to find any such record 
during that hospitalization.  Over the next dozen years, the 
veteran only carried a notation of 'history of peptic ulcer 
disease' and his upper GI bleeding was associated with his 
heavy alcohol abuse.  Furthermore, the veteran was described 
in the medical records as a poor historian and occasionally 
he lied about basic facts as evidenced by his March 1989 
claim that his wife had died of kidney failure in 1988, and 
his June 1989 claim that she had died of AIDS-related 
pneumonia.  Review of the veteran's treatment record dated in 
the 1970s place the onset of his abdominal problem in 1975.

Most importantly, the veteran was not found to be suffering 
from peptic ulcer disease at the time of his death.  The June 
26, 1990 esophagastroduodenoscopy showed no discrete ulcer.  
Notes taken at the time of the veteran's July 1990 VA 
hospital admission state that it was questionable that there 
was active peptic ulcer disease.  No ulcer or tumor was found 
by gross examination of the surgically removed stomach and 
the surgery was successful in stopping the bleeding.  There 
are no findings of renal disease anywhere in the veteran's 
medical record until his terminal hospitalization.  Prior to 
that, the only urological condition ever diagnosed was 
prostatitis and the veteran's hematuria was associated with 
episodes of prostatitis and/or heavy drinking or after 
physical assault.  The veteran died of hepatorenal syndrome 
secondary to his alcohol and drug abuse and there is no 
evidence of record that indicates that if he had not died 
from that condition or from HIV, that he would have died from 
peptic ulcer disease or some undiagnosed 'possible renal 
involvement'.

Under these circumstances the Board can afford the statements 
of the internist no probative weight as to the question of 
service connection.  See Swann v. Brown, 5 Vet. App. 229, 
232-233 (1993).  Furthermore, there is no other medical 
evidence which indicates that the veteran's fatal hepatorenal 
syndrome was related to any incident of service, as opposed 
to any other possible cause, and such would be required to 
make the claim plausible.  Grottveit v. Brown, 5 Vet. App. 91 
(1993).

Therefore, the Board finds that there is no interpretation or 
construction of the medical evidence of record that 
establishes or suggests that there is any etiologic 
connection between the veteran's presumed exposure to Agent 
Orange, or any other herbicide agent, while he was in Vietnam 
and his subsequent development of hepatorenal syndrome.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Once again, 
the appellant's assertions of a causal link, standing alone, 
without the support of competent medical evidence, are not 
probative of a causal link because the appellant, as a lay 
person, is not competent to offer medical opinions.  See 
Moray v. Brown, 5 Vet. App. 211 (1993).  It has also been 
asserted that the fatal condition dated back to 1967.  In 
this regard it is noted that (1) there is no medical evidence 
establishing that the appellant was diagnosed with any 
hepatorenal syndrome before 1990, and (2) there is no 
competent probative medical evidence indicating that the 
veteran's upset stomach in May 1967 was in any way linked to 
the veteran's subsequent incurrence of hepatorenal syndrome.  

Given that the veteran did not die of a disability subject to 
the presumptive provisions regarding exposure to Agent Orange 
or other herbicide agents, and because hepatorenal syndrome 
was not manifested to a compensable degree within one year 
following the veteran's discharge from military service, 
service connection for the cause of the veteran's death due 
to hepatorenal syndrome is not warranted.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim for service connection for the cause of the veteran's 
death, including as a result of herbicide exposure.  Since 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine does not apply.  Ortiz v. 
Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

II.  Veterans Claims Assistance Act of 2000

The Board is aware that, in November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Among 
other things, this law includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  With few exceptions, 
this law is applicable to all claims filed on or after the 
date of enactment, or filed before the date of enactment and 
not yet final as of that date.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim 
to reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the claimant of evidence and 
information necessary to substantiate his/her claim and 
inform him/her whether s/he or VA bears the burden of 
producing or obtaining that evidence or information.  
38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The appellant was notified of the information 
necessary to substantiate her claim by means of the 
discussions in the October 1998 Statement of the Case (SOC), 
the February 2003 Supplemental Statement of the Case (SSOC) 
and the December 2000 Board decision and remand.  She was 
informed by these documents that the evidence of record 
indicated that hepatorenal syndrome was not an Agent Orange 
presumptive disease and that the hepatorenal syndrome was not 
manifested in service or within one year of service.  
Therefore, VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  Here, the appellant was afforded a Central 
Office Board hearing.  In addition, in a letter sent in 
January 2001, the RO informed the appellant that they were 
obtaining VA medical records and service medical records and 
asked her to identify other pertinent information.  The RO 
also obtained clarification of a private medical opinion.  
Therefore, there is no indication that additional relevant 
medical records exist.

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the cause of death claim at 
issue in the instant case have been properly developed.  
Under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit to flowing to the 
veteran are to be avoided).  

Moreover, given the completeness of the present record which 
shows substantial compliance with the notice and assistance 
provisions of the new legislation, the Board finds no 
prejudice to the appellant by proceeding with appellate 
review.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  The 
RO provided the appellant with the pertinent evidentiary 
development that was subsequently codified by VCAA and the 
implementing regulations.  In addition to performing the 
pertinent development required under VCAA and the 
implementing regulations, the RO notified the appellant of 
her right to submit evidence.  It would not breach her rights 
under VCAA and/or the implementing regulations for the Board 
to proceed to review the appeal.  Furthermore, neither the 
appellant nor her representative has asserted that the case 
requires further development or action under VCAA or the 
implementing regulations.


ORDER

Service connection for the cause of the veteran's death, 
including due to exposure to herbicides, is denied.



		
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

